Citation Nr: 1817565	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy, to include ulnar neuropathy. 

2.  Entitlement to service connection for left upper extremity neuropathy, to include ulnar neuropathy.  

3.  Entitlement to service connection for a bilateral foot deformity, to include pes planus.

4. Entitlement to service connection for a gynecological disorder, to include irregular menses.

5.  Evaluation of degenerative joint disease of the cervical spine (claimed as cervical spine and cervicalgia), currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1986 to December 1986 and from January 1997 to February 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating determination of the Department of Veterans Affairs(VA) Regional Office (RO) located in Winston-Salem, North Carolina.  Thereafter, the Roanoke RO assumed jurisdiction. 

The Veteran appeared at a Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  

At the time of the November 2016 hearing, the Veterans Law Judge, the Veteran, and the Veteran's representative indicated that the issue of service connection for sleep apnea had not been perfected for appellate purposes and would not be addressed.  The Veterans Law Judge stated that she would refer it to the RO for consideration as a petition to reopen the claim of service connection for a sleep disorder, as opposed to sleep apnea.  The Veteran indicated that she desired the referral.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim for an increased evaluation for degenerative joint disease of the cervical spine, the Veteran testified that her cervical spine condition had worsened since the last VA examination performed in 2012.  The Veteran's representative requested that the Veteran be afforded an additional VA examination to determine the current severity of her cervical spine disorder.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Furthermore, the Court has recently held that 38 C.F.R. § 4.59 (2017) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  A review of the evidence of record reveals that the prior examination regarding the Veteran's service-connected cervical spine failed to fully comply with the Court's holding in Correia.  As such, remand is required to obtain an adequate examination regarding the Veteran's service-connected cervical spine disorder.  See Id.; see also Barr, 21 Vet. App. 303.

As it relates to the claim of service connection for right and left upper extremity neuropathy, the Board notes that in addition to claiming that her current upper extremity neuropathy, to include bilateral carpal tunnel syndrome, had its onset in service, the Veteran has also claimed that it is caused or aggravated by her service-connected cervical spine disorder.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right/left upper extremity neurological impairment, to include carpal tunnel syndrome, and its relationship, if any, to her period of service or service-connected cervical spine disorder.

As it relates to the claim of service connection for a bilateral foot disorder, the Board notes that at the time of her service entrance examination, the Veteran was noted to have bilateral pes planus.  The Board observes that the Veteran was seen with complaints of foot pain on several occasions during service and has testified as to a worsening of her foot condition while in service.  The Board notes that the Veteran also testified as to having corns in service; however, the Veteran has been granted service connection for bilateral callus of the great toe with corns of the 5th toe, which has been assigned a noncompensable disability evaluation.  While the Veteran was afforded a VA examination in conjunction with her claim in 2012, the examiner did not render an opinion as to whether any current foot disorder, other than that for which service connection is currently in effect, to include pes planus, was related to the Veteran's period of service, to include by way of aggravation.  

As it relates to the claim of service connection for a gynecological disorder, to include irregular menses, the Board notes that Veteran was seen on numerous occasions while in service for many gynecological difficulties.  The Board further observes that the Veteran was afforded a VA gynecological examination in April 2012 in conjunction with her claim.  At this time, the Veteran was diagnosed as having fibrotic breasts and irregular menses.  The Veteran was noted to have severe pain as a result of her gynecological condition.  The Veteran was also noted to require continuous treatment for her symptoms; however, the examiner did not identify what were those disorders.  The RO denied the claim on the basis that the Veteran did not have a current gynecological condition.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of her service-connected cervical spine disability and the etiology of any current bilateral upper extremity neuropathy, to include bilateral carpal tunnel syndrome.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All necessary tests should be conducted.

As to any bilateral upper extremity neuropathy, to include carpal tunnel syndrome, if found, (a) is it at least as likely as not (50 percent probability or greater) that any current upper extremity neuropathy, is related to the Veteran's period of active service?  

(b) If not, is it as likely as not (50 percent probability or greater) that any current upper extremity neuropathy is caused by the service-connected cervical spine disorder?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current upper extremity neuropathy is aggravated by the service-connected cervical spine disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

As to the service-connected cervical spine disability, the examiner should describe the nature and severity of all manifestations of the Veteran's cervical spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation in terms of degrees.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's precedential decision in Correia, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable or unfavorable ankyloses of the cervical spine or unfavorable ankylosis of the entire spine.

If the examiner finds that the Veteran's service-connected cervical spine disability is manifested by any neurological impairment, he/she should indicate which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current foot disorder, to include pes planus.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) Did the Veteran's current pes planus, if found, clearly and unmistakably (obvious, manifest, undebatable) pre-exist her period of active service? 

(b) If it is your opinion that pes planus clearly and unmistakably preexisted service, is there clear and unmistakable evidence that pes planus was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(c) If you conclude that pes planus or any other current foot disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current foot disorder had its onset in service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's gynecological disability.  The examiner should answer the following question:

What are the Veteran's current gynecological disabilities?  For those identified disorders, is it at least as likely as not (a fifty percent probability or greater) that they are related to her active period of service?

A detailed rationale for the opinion must be provided. 

4.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, to include the Court's holding in Correia as it relates to the cervical spine, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

